 



Exhibit 10.1
AMENDMENT TO
SHAREHOLDERS AGREEMENT
     AMENDMENT dated January 29, 2008 (the “Amendment”) to the Shareholders
Agreement dated August 10, 2007 (the “Shareholders Agreement”) by and among
Haights Cross Communications, Inc., a Delaware corporation (the “Company”), the
Persons identified on Schedule A thereto as the Investors (each, an “Investor”
and collectively, the “Investors”) and any other Shareholder who from time to
time becomes party to the Shareholders Agreement by execution of a Joinder
Agreement in substantially the form attached thereto as Exhibit A. All
capitalized terms not otherwise defined herein shall have the same meaning given
to them in the Shareholders Agreement.
     WHEREAS, Section 6.3 of the Shareholders Agreement provides that it may be
amended by the prior written consent of the Company, a Majority Vote of the
Series A Major Investor(s) and a Majority Vote of the Series B Major Investors
and such parties desire to amend the Shareholders Agreement as set forth below
to provide the Investor Directors with the option to elect the Chief Executive
Officer of the Company to be a director of the Company.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     1. Section 4.1(b) of the Shareholders Agreement shall be replaced in its
entirety with the following:
“at the option of the majority of the Investor Directors, the then current Chief
Executive Officer of the Company (the “CEO Director”) for so long as he or she
is Chief Executive Officer of the Company, which individual shall initially be
Peter Quandt; provided that if for any reason the CEO Director shall cease to
serve as Chief Executive Officer of the Company, each of the Shareholders shall
promptly vote their respective shares to remove him or her from the board if he
or she has not resigned from such position and to elect the person who replaces
him or her as Chief Executive Officer of the Company as the new CEO Director.”
     2. No Other Changes. Except as amended hereby, the Agreement shall remain
in full force and effect and in accordance with its terms. This Amendment shall
be limited solely for the purpose and to the extent expressly set forth herein
and nothing express or implied shall constitute an amendment, supplement,
modification or waiver to any other term, provision or condition of the
Agreement.
     3. Counterparts. This Amendment may be executed and delivered (including by
facsimile and PDF transmission) in any number of counterparts, each of which
when executed shall be deemed to be an original but all of which taken together
shall constitute one and the same Amendment.
     4. Governing Law. This Amendment shall be governed by and construed under
the laws of the State of Delaware (without effect to conflict of law principles
thereto).

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Amendment has been executed as a sealed
instrument by the parties hereto or their duly authorized representatives,
effective as of the date first above written.
THE COMPANY:

            Haights Cross Communications, Inc.
      By:   /s/ Paul J. Crecca         Name:   Paul J. Crecca        Title:  
President and Chief Executive Officer     

             
INVESTORS:
           
 
                Media/Communications Partners III Limited
Partnership
By: M/C III L.L.C., its General Partner    
 
           
 
  By:   /s/ Christopher S. Gaffney
 
        Name: Christopher S. Gaffney
Title: Manager    
 
                M/C Investors L.L.C.    
 
           
 
  By:   /s/ Christopher S. Gaffney
 
        Name: Christopher S. Gaffney
Title: Manager    
 
                Columbia Funds Master Investment
Trust-Columbia High Income Master Portfolio
By: MacKay Shields LLC
Its: Sub-advisor    
 
           
 
  By:   /s/ J. Matthew Philo
 
        Name: J. Matthew Philo
Title: Senior Managing Director    
 
                Columbia Funds Variable Insurance Trust 1 -
Columbia High Yield Fund, Variable Series
By: MacKay Shields LLC
Its: Sub-advisor    
 
           
 
  By:   /s/ J. Matthew Philo
 
        Name: J. Matthew Philo
Title: Senior Managing Director    

 



--------------------------------------------------------------------------------



 



                  The Mainstay Funds on Behalf of its High Yield
Corporate Bond Fund
By: MacKay Shields LLC
Its: Sub-advisor    
 
           
 
  By:   /s/ J. Matthew Philo
 
        Name: J. Matthew Philo
Title: Senior Managing Director    
 
                The Mainstay Funds on Behalf of its
Diversified Income Fund
By: MacKay Shields LLC
Its: Sub-advisor    
 
           
 
  By:   /s/ J. Matthew Philo
 
        Name: J. Matthew Philo
Title: Senior Managing Director    
 
                Mainstay VP Series Fund, Inc. on Behalf of its
High Yield Corporate Bond Portfolio
By: MacKay Shields LLC
Its: Sub-advisor    
 
           
 
  By:   /s/ J. Matthew Philo
 
        Name: J. Matthew Philo
Title: Senior Managing Director    
 
                Quadrangle Debt Recovery Income Fund LP
By: Monarch Alternative Capital L.P. (f/k/a
Quadrangle Debt Recovery Advisors LP)
Its: Advisor    
 
           
 
  By:   /s/ T.J. Vigliotta
 
        Name: T.J. Vigliotta
Title: Principal    
 
                Quadrangle Debt Opportunities Fund LP
By: Monarch Alternative Capital L.P. (f/k/a
Quadrangle Debt Recovery Advisors LP)
Its: Advisor    
 
           
 
  By:   /s/ T.J. Vigliotta
 
        Name: T.J. Vigliotta
Title: Principal    

 



--------------------------------------------------------------------------------



 



                  QDRF Master Ltd.
By: Monarch Alternative Capital L.P. (f/k/a
Quadrangle Debt Recovery Advisors LP)
Its: Advisor    
 
           
 
  By:   /s/ T.J. Vigliotta
 
        Name: T.J. Vigliotta
Title: Principal    
 
                Quadrangle Debt Recovery Income Fund Master Ltd
By: Monarch Alternative Capital L.P. (f/k/a
Quadrangle Debt Recovery Advisors LP)
Its: Advisor    
 
           
 
  By:   /s/ T.J. Vigliotta
 
        Name: T.J. Vigliotta
Title: Principal    
 
                Quadrangle Debt Opportunities Fund Master Ltd
By: Monarch Alternative Capital L.P. (f/k/a
Quadrangle Debt Recovery Advisors LP)
Its: Advisor    
 
           
 
  By:   /s/ T.J. Vigliotta
 
        Name: T.J. Vigliotta
Title: Principal    
 
                Glenview Capital Master Fund, Ltd.
   
 
           
 
  By:   /s/ Mark Horowitz
 
        Name: Mark Horowitz
Title: Chief Operating Officer and General Counsel    
 
                Glenview Institutional Partners, L.P.    
 
           
 
  By:   /s/ Mark Horowitz
 
        Name: Mark Horowitz
Title: Chief Operating Officer and General Counsel    

 



--------------------------------------------------------------------------------



 



                  Glenview Capital Partners, L.P.    
 
           
 
  By:   /s/ Mark Horowitz
 
        Name: Mark Horowitz
Title: Chief Operating Officer and General Counsel    
 
                Deephaven Distressed Opportunities Trading Ltd.    
 
           
 
  By:   /s/ Jeffrey Golbus
 
        Name: Jeffrey Golbus
Title: Portfolio Manager    

 